DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 06/28/2021.
	Claims 1-15, and 21-25 are pending in this application.
	Claims 16-20 have been cancelled.
	
Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
Information Disclosure Statement (IDS) filed on 06/28/2021.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Remarks

3.	Applicant's arguments have been fully considered, but are moot in view of a new ground of rejection.  See details below.

Claim Objection


	Claim 2 recites an “adjacent gate contact” at line 2, and another “an adjacent gate contact” at line 3.  It is not clear whether they are 2 different gate contacts or just a single gate contact.  

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-10, 12-15, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2009/0014796)
	Regarding claim 1, Liaw discloses an integrated circuit (IC) structure, comprising: 
	a first source/drain (S/D) contact 8 (of transistor m2, fig. 1) in contact with a first S/D region d2; and 
	a second S/D contact 10 in contact with a second S/D region S2; 
	wherein the first S/D region d2 and the second S/D region s2 have a same length, and the first S/D contact 8 and the second S/D contact 10 have different lengths (and along a virtual line above and parallel to the upper surface of gate g2), respectively.  

	Regarding claim 2, Liaw discloses the IC structure of claim 1, wherein the first S/D contact 8 (of transistor m2) is spaced apart from an adjacent gate contact 8 (of transistor m2) by a single dielectric spacer (one portion of ILD layer between the first S/D contact 8 and the gate contact 8 of transistor m2), and the second S/D contact 10 is spaced apart from an adjacent gate contact 8 (of transistor m1) by two or more dielectric spacers (another portion of ILD layer between S/D contact 10 and S/D contact 8 connected to S/D region d1 of transistor m1, and yet, one more portion of ILD layer between S/D contact 8 connected to d1 and gate contact 8 of transistor m1).  See fig. 1.
	
	Regarding claim 3, Liaw discloses the IC structure of claim 1, wherein the first S/D contact 8 and the second S/D contact 10 have a single gate contact 8 between them.  See fig. 1.

	Regarding claim 4, Liaw discloses the IC structure of claim 1, further comprising: 
	a third S/D contact 8 (of transistor m1, fig. 1) in contact with a third S/D region d1;
	wherein the second S/D contact 10 is between the first S/D contact 8 (of transistor m2) and the third S/D contact 8 (of transistor m1), and the third S/D contact 8 has a same length along the third S/D region d1 as a length of the first S/D contact 8 along the first S/D region d2.  See fig. 1.

	Regarding claim 5, Liaw discloses the IC structure of claim 4, wherein a length of the second S/D contact 10 along (and at portion in contact to) the second S/D region s2 is less than the length of the first S/D contact 8 along the second S/D region d2 and the third S/D contact 8 along the third S/D region d1.  See fig. 1.

	Regarding claim 6, Liaw discloses the IC structure of claim 1, wherein a first dielectric layer (ILD layer) is between the first S/D contact 8 and a first gate contact 8 adjacent to the first S/D contact 8, the first dielectric layer (ILD layer) is between the second S/D contact 10 and a second gate contact 8 (of transistor m1, fig. 1) adjacent to the second S/D contact 10, and a second dielectric layer (gate spacer surrounding gate g1 or gate g3) is between the second S/D contact 10 and the second gate contact 8.  

	Regarding claim 7, Liaw discloses the IC structure of claim 1, further comprising: 
	a channel region in contact with the first S/D region d2/s2.  See fig. 1.

	Regarding claim 8, Liaw discloses the IC structure of claim 7, wherein the channel region includes a semiconductor fin.  See paras. 0021-0022.

	Regarding claim 9, Liaw discloses the IC structure of claim 7, wherein the channel region includes one or more semiconductor wires.  See paras. 0021-0022 and fig. 9.


	a first source/drain (S/D) contact 8 (of transistor m2, see fig. 1);
	a second S/D contact 10; and
	a gate contact 8 between the first S/D contact 8 and the second S/D contact 10; 
	wherein the first S/D contact 8 is spaced apart from the gate contact 8 by a first dielectric region (one portion of ILD layer) having a first thickness, the first dielectric region ILD extending from a (left) sidewall of the first ATTORNEY DOCKET NUMBERPATENT APPLICATIONS/D contact 8 to a first (right) sidewall of the gate contact 8; 
	the second S/D contact 10 is spaced apart from the gate contact 8 by a second dielectric region (another portion of ILD layer) having a second thickness, the second dielectric region extending from a  (right) sidewall of the second S/D contact 10 to a second (left) sidewall of the gate contact 8; and 
	the second thickness is different from the first thickness.  

	Regarding claim 12, Liaw discloses the IC structure of claim 10, wherein the gate contact 8 (of the transistor m2) is a first gate contact, and the IC structure further includes: 
	a third S/D contact 8 (connected to source/drain region d1 of transistor m1, fig. 1); and 
	a second gate contact 8 (of transistor m1) between the second S/D contact 10 (of transistor m2) and the third S/D contact 8 (of transistor m1); 

	the third thickness is different from the second thickness.  See fig. 1.

	Regarding claim 13, Liaw discloses the IC structure of claim 12, wherein the third thickness is equal to the first thickness.  See fig. 1.

	Regarding claim 14, Liaw discloses the IC structure of claim 12, wherein the second thickness is greater than the first thickness, and the second thickness is greater than the third thickness.  See fig. 1.

	Regarding claim 15, Liaw discloses the IC structure of claim 10, wherein the first dielectric region (between the first S/D contact 8 connected to d2 and the gate contact 8) includes a first dielectric layer ILD between the first S/D contact 8 and the gate contact 8, the second dielectric regionATTORNEY DOCKET NUMBERPATENT APPLICATION (between the second S/D contact 10 connected to s2 and the gate contact 8)AC6751-US16/831,640 includes the first dielectric layer ILD between the second S/D contact 10 and the gate contact 8, and the second dielectric region includes a second dielectric layer (gate spacer formed adjacent and contact to gate g2) between the second S/D contact 10 and the first dielectric layer ILD (portion of ILD layer between the first S/D contact 8 connected to d2 and the gate contact 8).


	Regarding claim 21, Liaw discloses the IC structure of claim 1, further comprising a support structure 2, wherein the first S/D contact 8 has a first length (in a direction from the first S/D region to the second S/D region) extending in a direction parallel to the support structure 2, the second S/D contact has a second length extending in a direction parallel to the support structure 2, the first length different from the second length.  See fig. 1.

	Regarding claim 22, Liaw discloses the IC structure of claim 21, wherein the first S/D contact 8 extends in a (vertical) direction perpendicular to the support structure 2, and the second S/D contact 10 extends in a (vertical) direction perpendicular to the support structure 2.  See fig. 1

	Regarding claim 23, Liaw discloses the IC structure of claim 1, wherein the first S/D contact 8 and the second S/D contact 10 have different lengths along a longitudinal axis of a channel region.  See fig. 1.

	Regarding claim 24, Liaw discloses the IC structure of claim 10, wherein the first dielectric region (the one portion of ILD layer) is in contact with the sidewall (upper sidewall of silicide layer 5) of the first S/D region D2 and the first (right) sidewall of the gate contact 8, and the second dielectric region (the another portion of ILD layer) is in contact with the (right) sidewall of the second S/D contact 10 and the second (left) sidewall of the gate contact 8.  See fig. 1.  

	Regarding claim 25, Liaw discloses the IC structure of claim 24, wherein the first S/D contact 8 extends in a (vertical) direction perpendicular to a support structure 2, and the second S/D contact 10 extends in a (vertical) direction perpendicular to the support structure 2.  See fig. 1.

7.	Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, again, Liaw (US 2009/0014796) (different interpretation/reading of the prior art into the claim)
	Regarding claim 1, Liaw discloses an integrated circuit (IC) structure, comprising: 
	a first source/drain (S/D) contact 8 (of transistor m1) in contact with a first S/D region s1; and 
	a second S/D contact 10 (of transistor m2) in contact with a second S/D region s2;
	wherein the first S/D region s1 and the second S/D region s2 have a same length, and the first S/D contact 8 and the second S/D contact 10 have different lengths along the first S/D region s1 and the second S/D region s2 (and along a virtual line above and parallel to the upper surface of gate g3), respectively.  

	Regarding claim 2, Liaw discloses the IC structure of claim 1, wherein the first S/D contact 8 (of transistor m1) is spaced apart from an adjacent gate contact 8 (of transistor m1) by a single dielectric spacer (one portion of ILD layer between the first S/D contact 8 connected to s1 and the gate contact 8 of the transistor m1), and the second S/D contact 10 (of transistor m2) is spaced apart from an/the adjacent gate (of transistor m1) by two or more dielectric spacers (first dielectric spacer is another portion of ILD layer between S/D contact 10 and S/D contact 8 connected to d1 of the transistor m1, and second dielectric spacer is yet one more portion of ILD layer between S/D contact 8 connected to d1 and gate contact 8 of the transistor m1).  

	Regarding claim 10, Liaw discloses an integrated circuit (IC) structure, comprising: 
	a first source/drain (S/D) contact 8 (connected to S/D region s1 of transistor m1, see fig. 1);
	a second S/D contact 10 (connected to S/D region s2 of transistor m2); and
	a gate contact 8 (of the transistor m1) between the first S/D contact 8 and the second S/D contact 10; 
	wherein the first S/D contact 8 is spaced apart from the gate contact 8 by a first dielectric region (one portion of ILD layer between the first S/D contact 8 connected to s1 and the gate contact 8 of the transistor m1) having a first thickness, the first dielectric region extending from a sidewall of the first ATTORNEY DOCKET NUMBERPATENT APPLICATIONS/D contact 8 to a first sidewall of the gate contact 8 (of transistor m1); 
	the second S/D contact 10 (of transistor m2) is spaced apart from the gate contact 8 (of transistor m1) by a second dielectric region (comprising another portion of ILD layer between S/D contact 10 and S/D contact 8 connected to d1 of the transistor m1, and one more portion of ILD layer between S/D contact 8 connected to d1 and gate contact 8 of the transistor m1) having a second thickness, 
	the second thickness is different from the first thickness.  

	Regarding claim 11, Liaw discloses the IC structure of claim 10, wherein the first dielectric region (the one portion of ILD layer between the first S/D contact 8 connected to s1 and the gate contact 8 of the transistor m1 (first spacer)) includes fewer dielectric spacer layers than the second dielectric region (comprising another portion of ILD layer between S/D contact 10 and S/D contact 8 connected to d1 of the transistor m1 (first spacer), and one more portion of ILD layer between S/D contact 8 connected to d1 and gate contact 8 of the transistor m1 (second spacer)).  See fig. 1.

Conclusion


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/Dao H Nguyen/
Primary Examiner, Art Unit 2818
September 13, 2021